Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 09/09/2022.  In the Amendment, applicant amended claims 21, 24, 28, 31, 35 and 38.  Claims 1-20 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws object to the specification and withdraws 35 U.S.C  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 21-40, but maintains 35 U.S.C § 101 rejections to claims 21-40. Note that, there is no terminal disclaimer has filed, therefore the examiner respectfully maintains the rejection to claim 21-40 on the ground of nonstatutory double patenting as being  unpatentable over claims -18 of U.S. Patent No. 10,417,717 and over claims 1-16 of Patent No. 10,061,861.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 21-40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “receiving, by a set of processors from a declarative content engine, a request for fields; 
 	generating, by the set of processors by a user content flow driver, a set of fields in response the request for fields; 
 	transmitting, by the set of processors by the user content flow driver in response to the request for fields, the set of fields to the declarative content engine; 
 	receiving,  by the set of processors in response to transmitting the set of fields to the declarative content engine, a field identifier with a plurality of variability tags; 
 	selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content; and 
 	transmitting, by the set of processors the content to the declarative content engine.”
Claim 1 recites the limitation of “receiving, by a set of processors from a declarative content engine, a request for fields”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving” in the context of this claim encompasses the user manually receiving a request from someone.  Similarly, the limitation of generating, by the set of processors by a user content flow driver, a set of fields in response the request for fields, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “generating” in the context of this claim encompasses the user manually response to the request   Similarly, the limitation of transmitting, by the set of processors by the user content flow driver in response to the request for fields, the set of fields to the declarative content engine, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting” in the context of this claim encompasses the user manually providing information.  Similarly, the limitation of receiving, by the set of processors in response to transmitting the set of fields to the declarative content engine, a field identifier with a plurality of variability tags, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving” in the context of this claim encompasses the user receiving information/instruction. Similarly, the limitation of selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting” in the context of this claim encompasses the user manually response to the instruction.  Also Similarly, the limitation of transmitting, by the set of processors the content to the declarative content engine, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting” in the context of this claim encompasses the user manually performing an action.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the receiving, generating, transmitting, selecting steps.  The processor and a memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of response to the request) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/flow driver to the receiving, generating, transmitting, selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 22 is dependent on independent claim 21 and includes all the limitations of claim 21. Claim 23 recites “submitting a query to a content repository; receiving, from the content repository, a plurality of assets that include the field identifier; obtaining a plurality of parent groups having the plurality of assets; scoring the plurality of assets and the plurality of parent groups; and selecting a parent group of the plurality of parent groups and an asset of the plurality of assets based on the scoring”. The claim language provides only further submitting for the search which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 23 is dependent on independent claim 21 and includes all the limitations of claim 21. Claim 23 recites “pruning the plurality of parent groups and the plurality of assets from the hierarchical data structure based on the scoring to select the parent group and the asset that form the content”. The claim language provides only further pruning which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 24 is dependent on independent claim 21 and includes all the limitations of claim 21. Claim 24 recites “wherein the plurality of variability tags are received by the declarative content engine from a user experience and define a context in which the asset and the parent group are to be used and identify one or more of a platform type, a form factor, a device capability, a language preference, a user profile, a user emotional state, and an edition of an application”. The claim language provides only further declare which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 25 is dependent on independent claim 25 and includes all the limitations of claim 21. Claim 25 recites “selecting the field identifier based on a highest priority field of the set of fields”. The claim language provides only further selecting information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 26 is dependent on independent claim 21 and includes all the limitations of claim 21. Claim2 6 recites “receiving the request for fields in response to the declarative content engine receiving a request for content from a user experience player”. The claim language provides only further receiving the request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 27 is dependent on independent claim 21 and includes all the limitations of claim 21. Claim 27 recites “transmitting the set of fields with a user input field that corresponds to a data request to a user and is presented on a user experience player”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 28-34: are essentially the same as claims 21-27 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 28-34. 
Regarding claims 35-40: are essentially the same as claims 21-27 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 21-27. 

Accordingly, the claims 21-40 are not patent eligible.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,417,717, and over claims 1-16 of Patent No. 10,061,861.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,417,717 and 10,061,861 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/527703. (See table below). 
		
Instant Application claim 21
Patent No. 10,417717 claim 1
A method comprising: 
  receiving, by a set of processors from a declarative content engine, a request for fields; 
  generating, by the set of processors by a user content flow driver, a set of fields in response the request for fields; 
  transmitting, by the set of processors by the user content flow driver in response to the request for fields, the set of fields to the declarative content engine; 
  receiving, by the set of processors in response to transmitting the set of fields to the declarative content engine, a field identifier with a plurality of variability tags; 
  selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content; and 
  transmitting the content to the declarative content engine
 A method for providing user content, comprising: receiving, from a user device, a first request for content; obtaining, in response to the first request, a first field identifier from a plurality of field identifiers according to a priority field list for a plurality of fields corresponding to the plurality of field identifiers using a processor that stores the first field identifier in a memory, wherein the first field identifier corresponds to a first field; obtaining first application content based on the first field identifier using the processor, wherein obtaining first application content comprises: receiving a hierarchical data structure in response to the hierarchical data structure comprising a first asset comprising the first field identifier, wherein the hierarchical data structure includes a plurality of parent groups and a plurality of assets that includes the first asset, wherein the first asset is in a parent group of the plurality of parent groups, and wherein the first asset includes asset content that includes one or more text and images, extracting a first variability tag from the first asset and a second variability tag from a second asset, wherein the first variability tag and the second variability tag are extracted based on the first asset having a matching asset property value to the second asset; scoring the first asset based at least on the first variability tag to obtain a first score; scoring the second asset based at least on the second variability tag to obtain a second score; selecting one of the first asset and the second asset based on a first optimal score from one of the first score and the second score to form a selected asset; scoring, to obtain a plurality of scores, the plurality of parent groups in the hierarchical data structure based on corresponding variability tags from the plurality of parent groups matching the first request, and selecting a selected parent group from the plurality of parent groups using a second optimal score from the plurality of scores; pruning the hierarchical data structure according to the first optimal score and the second optimal score, which removes one or more unselected assets and parent groups from the hierarchical data structure, therein obtaining a pruned hierarchical data structure, wherein the pruned hierarchical data structure is the first application content; generating first declarative content from the first application content using the processor, wherein the first declarative content expresses the first application content in a declarative programming language; and transmitting, to the user device, the first declarative content using the processor.


Claims 1-8 of Patent No. 10,417,717 satisfies all the elements of claims 22-27 of the instant application, and as such, anticipates the claims of instant application. 
Claims 9-12 of Patent No. 10,417,717 satisfies all the elements of claims 28-34 of the instant application, and as such, anticipates the claims of instant application.
Claims 13-18 of Patent No. 10,417,717 satisfies all the elements of claims 35-40 of the instant application, and as such, anticipates the claims of instant application.

Instant Application claim 21
Patent No. 10,061861 claim 1
A method comprising: 
  receiving, by a set of processors from a declarative content engine, a request for fields; 
  generating, by the set of processors by a user content flow driver, a set of fields in response the request for fields; 
  transmitting, by the set of processors by the user content flow driver in response to the request for fields, the set of fields to the declarative content engine; 
  receiving, by the set of processors in response to transmitting the set of fields to the declarative content engine, a field identifier with a plurality of variability tags; 
  selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content; and 
  transmitting the content to the declarative content engine
 A method for providing application content of an application comprising: obtaining, by a declarative content engine executing on a computer processor, an initial application content from a content repository; expressing the initial application content in a declarative programming language to obtain initial declarative content; transmitting the initial declarative content to a first user experience player of a first platform of a first platform type, wherein the first user experience player: interprets the initial declarative content to obtain initial interpreted content, obtains, based on the initial interpreted content, first platform-specific templates and first platform-specific navigation patterns for the first platform type, the first platform-specific templates comprising a first presentation of information and first user interface controls, binds a portion of the initial interpreted content to the first platform-specific templates and the first platform-specific navigation patterns, and renders the portion of the initial interpreted content in a first platform-specific user display format; receiving a user action of a user executing the application from the first user experience player in response to the transmission of the initial declarative content; storing the user action associated with the initial declarative content in a user data instance repository; receiving a request from the user to continue executing the application on a second platform of a second platform type; determining, using an interaction module and the stored user action, a next application content based on the stored user action; obtaining the next application content from the content repository; expressing the next application content in the declarative programming language to obtain a next declarative content; and transmitting the next declarative content to a second user experience player of the second platform, wherein the second user experience player: interprets the next declarative content to obtain a next interpreted content, obtains, based on the next interpreted content, second platform-specific templates and second platform-specific navigation patterns for the second platform type, the second platform-specific templates comprising a second presentation of information and second user interface controls, binds a portion of the next interpreted content to the second platform-specific templates and the second platform-specific navigation patterns, and renders the portion of the next interpreted content in a second platform- specific user display format for the second platform type.


Claims 1-5 of Patent No. 10,061861 satisfies all the elements of claims 22-27 of the instant application, and as such, anticipates the claims of instant application. 
Claims 6-12 of Patent No. 10,061861 satisfies all the elements of claims 28-34 of the instant application, and as such, anticipates the claims of instant application.
Claims 13-16 of Patent No. 10,061861 satisfies all the elements of claims 35-40 of the instant application, and as such, anticipates the claims of instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US PGPUB 2006/0242124, hereinafter fields), in view of Cullen et al. (US PGPUB 2011/0282714, hereinafter Cullen).
Note that: Base on the best understanding, the examiner indicated below is the definition of terms/phrases/words in the instant application that applicant are using in the claims, unless applicant define different meaning in the claim the languages.
	Declarative content engine: includes functionality to request application content [0022].
	a user content flow driver: corresponds to hardware, software, firmware…to manage an application workflow for a declarative content engine [0024].
	User experience flow: functionality to bind the application content to one or more templates and navigation patterns [0022].
	Content flow driver: manage application [0024].
	User experience player: declarative content to obtain the application content which may be returned to the declarative content engine [0022].
	
As per as claim 21, Fields discloses:
(Currently Amended) A method comprising:
 	 receiving, by a set of processors from a declarative content engine, a request for fields (Fields, e.g., [0006-0007], “receiving a request for data from the application program…”);
 	 generating, by the set of processors by a user content flow driver, a set of fields in response the request for fields (Fields, e.g., [0006-0008], “…identifying one of the plurality of experience fields in the data structure as a function of the application program, identifying one of the plurality of application element fields associated with the identified experience field as a function of the requested data…”); 
 	transmitting,  by the set of processors by the user content flow driver in response to the request for fields, the set of fields to the declarative content engine (Fields, e.g., [0006-0008], “…providing, to the application program, the requested data via the element class value associated with the application element value in the identified application element field…”); 
 	receiving, by the set of processors in response to transmitting the set of fields to the declarative content engine, a field identifier with a plurality of variability tags (Fields, e.g., [0006-0008], “…the components also include a user mapping component for identifying an application component catalog corresponding to the user. The application component catalog includes a plurality of user interface experiences. The components also include an experience mapping component for identifying one of the plurality of user interface experiences in the identified application component catalog based on the software”); 
 	To make records clearer regarding to the language of “selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content; and 
 	transmitting the content to the declarative content engine”.
	However Cullen, in an analogous art, discloses “selecting, by the set of processors by a content asset loader, a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content” (Cullen, e.g., fig. 35, associating with texts description, p[0167], [0197], “…user to select from and storing grades and scores for vendor bid responses…in a hierarchical and relational manner…” and [0220], “…the data structures…as being organized in a table format, with each table including all of the fields …in a hierarchical and relational manner” and further see [0295], retrieve filtered transactional data…contains only that transactional data that meets the requirements of the filter…” (pruning a hierarchical data structure to form the content), “transmitting, by the set of processors the content to the declarative content engine” (Cullen, e.g., [0167-0169], “…organized in a table format, with each table including all of the fields necessary for displaying the resource types and associated skills to the vendor user to select from and storing the selected resource profile within the data field of the associated bid item selection….in a hierarchical and relational manner, such that the tables are accessed in a particular order for displaying the resource types and associated skills to the vendor user…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cullen and Fields to managing and analyzing of projects work in a project system to archiving in tracking the process and financial all aspects of project in a single system (Cullen, e.g., [0005-0006]).

As per as claim 22, the combination of Cullen and Fields disclose:
(New) The method of claim 21, wherein selecting the content further comprises: submitting a query to a content repository (Fields, [0091], “query…”) and (Cullen, e.g., [0297], “submit as a search…”); 
 	receiving, from the content repository, a plurality of assets that include the field identifier (Fields, e.g., [0006-008], “…receiving a request for data from the application program, identifying one of the plurality of experience fields in the data structure as a function of the application program, identifying one of the plurality of application element fields associated with the identified experience field as a function of the requested data…”); 
 	obtaining a plurality of parent groups having the plurality of assets (Cullen, e.g., fig. 18, associating with text description, [0143-0144], “…using the hierarchical and relation database table structure…select category…”); 
 	scoring the plurality of assets and the plurality of parent groups (Cullen, e.g., [0196-0198], “…select from and storing grades and scores for vendor bid responses… related in a hierarchical and relational manner…”); and 
 	selecting a parent group of the plurality of parent groups and an asset of the plurality of assets based on the scoring (Cullen, e.g., [0196-0198]).

As per as claim 23, the combination of Cullen and Fields disclose:
 (New) The method of claim 22, wherein pruning comprises: pruning the plurality of parent groups and the plurality of assets from the hierarchical data structure based on the scoring to select the parent group and the asset that form the content (Cullen, e.g., fig. 35, associating with texts description, p[0167], [0197], “…user to select from and storing grades and scores for vendor bid responses…in a hierarchical and relational manner…” and [0220], “…the data structures…as being organized in a table format, with each table including all of the fields …in a hierarchical and relational manner” and further see [0295], retrieve filtered transactional data…contains only that transactional data that meets the requirements of the filter…”).

As per as claim 24, the combination of Cullen and Fields disclose:
(New) The method of claim 22, wherein the plurality of variability tags are received by the declarative content engine from a user experience and define a context in which the asset and there are to be used and identify one or more of a platform type, a form factor, a device capability, a language preference, a user profile, a user emotional state, and an edition of an application (Fields, e.g., [0037-0038], type of platform) and further see [0006-0008], (edition of an application).

As per as claim 25, the combination of Cullen and Fields disclose:
(New) The method of claim 21, further comprising:
selecting the field identifier based on a highest priority field of the set of fields (Cullen, e.g., [0193], “…determine which vendor had the highest overall score and which vendors had the highest grades for particular graded bid items in order to make a decision as to which vendor to award the project…”) and  [0196-0198], “…select from and storing grades and scores for vendor bid responses… related in a hierarchical and relational manner…”).

As per as claim 26, the combination of Cullen and Fields disclose:
(New) The method of claim 21, further comprising: receiving the request for fields in response to the declarative content engine receiving a request for content from a user experience player (Fields, e.g., [0006-0007], “receiving a request for data from the application program…”).

As per as claim 27, the combination of Cullen and Fields disclose:
(New) The method of claim 21, further comprising: transmitting the set of fields with a user input field that corresponds to a data request to a user and is presented on a user experience player (Fields, e.g., [0006-0008]) and (Cullen, e.g., [0131-0135], “…a vendor user enters bid response data into fields associated with the bid item selections included in the bid request to create the bid response…”).

Claims 28-34 are  essentially the same as claims 21-27 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-27.

Claims 35-40 are essentially the same as claims 21-27 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-27.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 09/09/2022 with respect to claims 21-40  have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:

Issue I:  Applicant argued on pages 7-9 (Remarks/Argument) regarding to  35 USC 101 rejection to claims 21-40.
Response I:  The examiner respectfully disagrees and submits the judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the receiving, generating, transmitting, selecting steps.  The processor and a memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of response to the request) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
And further the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/flow driver to the receiving, generating, transmitting, selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The dependent claims 22-30 and 32-40 depend on the base claims 21 and 31 are rejected for the same reasons. 

Issue II:  Applicant stated on pages 9-11 (Remarks/Argument) regarding to claims rejection under double patenting over claims 1-18 of Patent No. 10,417,717 and overcome claims 1-16 of Patent No. 10,061,861.  
Response II:   Applicant stated that the terminal disclaimer was filed with the response, however there is no terminal disclaimer has filed, therefore the examiner respectfully maintains the rejection to claim 21-40 on the ground of nonstatutory double patenting as being  unpatentable over claims -18 of U.S. Patent No. 10,417,717 and over claims 1-16 of Patent No. 10,061,861.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Issue III:  Applicant argued on page 13 (Remarks/Argument) regarding to claims 21-40 is rejection under 35 USC 112 second paragraph. 
Response IIII:  As necessitated by the Amendment, Examiner hereby respectfully withdraws object to the specification and withdraws 35 U.S.C  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 21-40, but maintains 35 U.S.C § 101 rejections to claims 21-40.

Issue IV:  Applicant argued on pages 14-15 (Remarks/Argument) and stated that “Obviousness [under 35 USC § 103] is a question of law based on underlying factual inquiries.” MPEP § 2141. Specific factual inquiries for determining obviousness were laid out in Graham v. John Deere Co., 383 U.S. 1 (1966), and reiterated by the Supreme Court in KSR Int] Co. v. Teleflex, Inc., 127 §. Ct. 1727, 1731 (2007). “The question of obviousness must be resolved on the basis of these factual determinations. While each case is different and must be decided on its own facts, the Graham factors, including secondary considerations when present, are the controlling inquiries in any obviousness analysis.” MPEP § 2141. Furthermore, inherent teachings may not be established by probabilities or possibilities. Personal Web Technolgies, LLC v. Apple, Inc., 917 F.3d 1376, 1382 (Fed. Cir. 2019) (citing to PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014)).
In proceedings before the U.S. Patent and Trademark Office, the Examiner bears the burden of establishing a prima facie case of obviousness based upon the prior art. See, e.g., Jn re Fritch, 972 F.2d 1260, 1265 (Fed. Cir. 1992). Further, if the Examiner does not establish a prima facie case, Appellants are under no obligation to submit evidence of non-obviousness. The initial evaluation of prima facie obviousness thus relieves both the Examiner and Appellants from evaluating evidence beyond the prior art and the evidence in the specification as filed until the art has been shown to render obvious the claimed invention. See MPEP § 2142.
Response IV:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In case, Field teaches request field and mapping to set of fields (Field, e.g., fig. 2, associating with texts description, [0006-0008]). Cullen further teaches (Cullen, e.g., [0167-0169], “…organized in a table format, with each table including all of the fields necessary for displaying the resource types and associated skills to the vendor user to select from and storing the selected resource profile within the data field of the associated bid item selection….in a hierarchical and relational manner, such that the tables are accessed in a particular order for displaying the resource types and associated skills to the vendor user…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cullen and Fields to managing and analyzing of projects work in a project system to archiving in tracking the process and financial all aspects of project in a single system (Cullen, e.g., [0005-0006]).

Issue V:  Applicant argued on pages 14-15 (Remarks/Argument) the combination of Fields and  Cullen fails to  disclose “pruning a hierarchical data structure to form content”.
Response V:  Unless The examiner respectfully disagrees and unless applicant provide the detailing of the steps a content that corresponds to the plurality of variability tags by pruning a hierarchical data structure to form the content, otherwise the combination of Fields and Cullen efficient read on what being claimed, the examiner submits, Fields disclose organized data in a table format and organize data in hierarchical data structure (e.g., [0167-0169]), further see (Cullen, e.g., fig. 35, associating with texts description, p[0167], [0197], “…user to select from and storing grades and scores for vendor bid responses…in a hierarchical and relational manner…” and [0220], “…the data structures…as being organized in a table format, with each table including all of the fields …in a hierarchical and relational manner” and further see [0295], retrieve filtered transactional data…contains only that transactional data that meets the requirements of the filter…” (pruning a hierarchical data structure to form the content).

For the above reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163